Order entered January 31, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00075-CV

  TOYOTA MOTOR SALES, U.S.A., INC. AND TOYOTA MOTOR CORPORATION,
                               Appellants

                                            V.

BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS, INDIVIDUALLY AND
     AS NEXT FRIENDS OF E.R. AND O.R., MINOR CHILDREN, Appellees

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-15296

                                        ORDER
      Before the Court is appellants’ January 30, 2020 unopposed motion for extension of time

to file their reply brief. We GRANT the motion and ORDER the brief be filed no later than

March 2, 2020.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE